Citation Nr: 0312360	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the St 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision, the RO, 
denied entitlement to service connection for fibromyalgia, 
degenerative osteoarthritis of the right knee, hypoglycemia 
and dysthymia.  The veteran was notified of that decision by 
a letter dated in September 1998.  The veteran filed a notice 
of disagreement in December 1998.  Her comments were limited 
to the denial of service connection for dysthymia; however, 
she also stated that she would address the other issues of 
the same rating decision once she received additional 
evidence.  

By a May 1999 rating decision, the RO granted entitlement to 
service connection for dysthymic disorder.  An evaluation of 
50 percent was assigned for that disability.  The veteran was 
notified of that decision by a letter dated in June 1999.  

In a June 1999 Statement In Support of Claim, VA Form 21-
4138, the veteran stated that in response to the September 
1998 rating decision, she would like to submit "new and 
material evidence" and request a "reconsideration" of her 
claim for service connection for a right knee disability.  In 
addition, she indicated that she wanted to establish service 
connection for a back disability on a secondary basis.  

In an August 1999 rating decision, the RO stated that it 
would not reopen the previously denied claim of entitlement 
to service connection for right knee disability, finding that 
no new or material evidence had been received.  In addition, 
the RO denied entitlement to service connection for a back 
disability.  In March 2000, the veteran filed a notice of 
disagreement with respect to both issues.  A statement of the 
case was issued in July 2000.  A VA Form 9, was received from 
the veteran in August 2000.  This form reflects that the 
veteran selected the box indicating "I have read the 
statement of the case and any supplemental statements of the 
case I received.  I am only appealing these issues:"  In 
response to that inquiry, the veteran expressed her desire to 
pursue the issue of whether new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for degenerative arthritis of the right knee.  

The Board notes that the RO has characterized this issue as 
whether a previously denied claim could be reopened by the 
submission of new and material evidence.  However, it is 
important to note that the veteran by law had one year to 
file a notice of disagreement to the September 1998 rating 
decision.  38 C.F.R. § 20.302 (2002).  Her June 1999 
Statement in Support of Claim may be construed as a notice of 
disagreement to the issue of entitlement to service 
connection for a right knee disability, as it is a written 
communication from the claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest that result.  
38 C.F.R. § 20.201 (2002).  This statement was received well 
within that one-year period, and thus constituted a timely 
appeal from the original rating decision, dated in September 
1998.  Thus, the Board will address the merits of the claim 
of entitlement to service connection for a right knee 
disability.  In view of the favorable determination set forth 
below, the Board finds no prejudice in its review on the 
merits.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was afforded the opportunity to provide testimony 
at a January 2002 Travel Board hearing, sitting at the RO.  A 
transcript of these proceedings has been made a permanent 
part of her record.  The Board notes that the veteran and her 
representative once again raised the claim for service 
connection for a back disability on a secondary basis during 
the course of her Travel Board hearing.  The report of the 
December 2002 VA examination report shows that the VA 
physician suggested some relationship between the veteran 
current back disability and her service-connected right knee 
disability.  This matter is referred to the RO for all 
appropriate development and adjudication.  

In May 2002, the  Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When this development was completed, the 
Board provided a notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  The 
representative responded in February 2003.  The Board will 
now address that issue in the decision set forth below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran sustained injury to the knee at about age 16 
prior to her military service; she underwent surgical 
intervention for torn cartilage of the right knee at that 
time.  

3.  During her military service, the veteran injured her knee 
when she fell down some stairs in November 1969; the veteran 
sustained additional right knee disability during her 
military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is overcome by clear and 
unmistakable evidence that a right knee disability existed 
prior to the veteran's military service.  
38 U.S.C.A. §§ 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2002).  

2.  The veteran's right knee disability was aggravated by her 
military service, and service connection is therefore 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify the Veteran.  

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000.  

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for a right knee disability.  The RO 
has complied with the notice and duty to assist provisions of 
the VCAA, advised the veteran and her representative of the 
information required to substantiate her claim, and thus 
informed the veteran of what VA would do, in addition to what 
it expected her to do.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim, including the requirements to reopen her claim, by 
means of the discussions in the September 1998 and August 
1999 rating decisions, and a July 2000 statement of the case.  
She was specifically told that there was no evidence showing 
that she currently has a right knee disability related to 
injury, disease or event of her military service.  The RO 
also notified her by letters dated May 2001 and September 
2002 that she needed to submit evidence in support of her 
claim, such as statements from doctors who treated her for 
her right knee disability.  In addition, the veteran was 
requested to report to VA examination.  Therefore, VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In 
letters dated in May 2001 and September 2002, the RO asked 
her to specify where she had received treatment and solicited 
releases to obtain her private records.  The RO also informed 
her that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records and the Social 
Security disability records. 

As noted above, in May 2002, the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  The Board provided notice of the development 
and the veteran's representative responded in a February 2003 
informal hearing presentation.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
and remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction examination 
report showing no abnormality, reports of evaluation during 
service that showed normal findings and a medical history of 
some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  



Factual Background

A March 1967 private medical statement from W. Gazale, M.D. 
shows that the veteran, who at that time was a 16-year-old 
girl, was seen for her knee that was locked in flexion.  The 
diagnosis was a torn medial meniscus.  The veteran underwent 
a medial right meniscectomy of the right knee with trimming 
of torn portions of the anterior cruciate ligament.  The 
postoperative course was described as uneventful.  

Reports of private treatment from Fairfax Hospital show that 
the veteran was seen in January 1969 following an automobile 
accident.  Injury to both knees was noted at that time.  The 
veteran was determined to have multiple contusions.  

The veteran underwent medical examination for entrance into 
active service in July 1969.  No findings pertaining to the  
right knee were shown on clinical evaluation.  The report of 
medical history completed by the veteran in August 1969 shows 
that she reported a medical history remarkable for an 
operation on the right knee (at age 16) with good results.  
Service medical records show that the veteran was 
hospitalized for a contusion of the right knee in a fall down 
some stairs in November 1969.  At that time, she was noted to 
have injured her right knee 2 years previously and to have 
undergone a medical arthrotomy with removal of the medial 
meniscus.  She reported that since then, she had episodes of 
buckling of the knee followed by pain and swelling.  During 
the course of the November 1969 hospitalization the veteran 
as maintained in traction with ice and elevation of the right 
knee.  The medical examination for discharge from active 
service showed a scar on the right knee on clinical 
evaluation.  In addition, right knee complaints including 
cramping and dislocation were noted on the report of the 
medical history.   

Records from the Boca Raton Orthopaedic Group, dated in 
October 1989, show that the veteran complained of pain in the 
right knee.  X-ray examination was consistent with 
degenerative arthritis of the medial joint compartment of the 
right knee.     

Records from North Florida Regional Medical Center, dated in 
May 1992, show that the veteran had a diagnoses of status 
post complete right medial meniscectomy, degenerative 
arthritis of the right knee, probable torn right lateral 
meniscus and anterior cruciate laxity.  During the hospital 
course the veteran underwent diagnostic arthroscopy, 
arthroscopic partial right lateral meniscectomy, arthroscopic 
debridement, of the right knee including partial synovectomy, 
limited chondroplasy and proximal tibial valgus closing wedge 
osteotomy of the right knee with internal fixation.  

Reports of private treatment from Moore Orthopedic Clinic 
show that the veteran underwent orthopedic examination in 
September 1996.  X-ray examination was consistent with severe 
three-compartment degenerative joint disease of the right 
knee.  The veteran reported that she felt her knee giving way 
as she was walking down a flight of stairs.  She developed 
pain in the knee associated with that incident.  In October 
1996, the examiner noted that the veteran was considered a 
candidate for a total knee replacement.  Continued complaints 
of pain in the right knee are recorded on subsequent reports.  

A July 1997 report from Atlantis Diagnostics shows that the 
veteran's right knee demonstrated radiographic findings 
consistent with advanced degenerative changes with osteophyte 
formation, primarily involving the medial joint compartment; 
surgical changes.  Severe degenerative and postsurgical 
changes were noted on a report dated in October 1997.  

Reports of private treatment dated from December 1997 from 
Brevard Orthopaedic Clinic show that the veteran had 
continued evaluation and treatment for her right knee.  These 
records show consideration given to a total knee replacement.  

Records from the Holmes Regional Medical Center show that the 
veteran underwent right total knee arthroplasty in May 1998 
for post-traumatic arthritis of the right knee.  The veteran 
was noted to have had multiple arthroscopic and open 
procedures.  The physician noted that the veteran's chronic 
pain syndromes and worsening arthritis of the knee made knee 
replacement the only available treatment.  

A May 1999 statement from P. J. La Rochelle, M.D. contains a 
recitation of the history of preservice right knee injury, 
the description of inservice injury and a notation that the 
veteran was first treated by this physician in December 1997 
for severe osteoarthritis.  In addition, Dr. Rochelle 
reported that the veteran underwent a total right knee 
replacement in May 1998, once it was determined that the 
conservative treatment had been unsuccessful.  The veteran 
required an additional procedure in September 1998 for 
manipulation and application of a long leg cast to eliminate 
a 20-degree flexion contracture.  Finally, Dr. Rochelle 
expressed the opinion that:

"I would just like to claim that her 
disability which began in the Military 
has been made worse in the natural course 
of events of time and progression of the 
disease with further deterioration of her 
knee.  According to her Military exam, 
when she was admitted to the Military, 
she had no problems from the previous 
meniscus surgery, but did have the injury 
while in the Service in November of 1969 
which started her down this path of knee 
deterioration. . . . The necessity of the 
total knee replacement is a direct result 
of that injury in the Service and with 
continued service and continued 
operations, it just clearly became 
worse."  

The veteran provided testimony at a Travel Board hearing 
sitting at the RO in January 2002.  At that time, she 
testified that she entered service with a preexisting knee 
injury, but that she injured her knee again in a fall on base 
while she was stationed at Fort Sam Houston, Texas.  More 
specifically, she stated that prior to service, she was 
treated for torn cartilage of the right knee.  She was 
hospitalized for 4 days and underwent X-ray examinations, 
which revealed the presence of a loose body in the knee.  As 
a result of torn cartilage, she underwent surgery to remove 
some of the cartilage.  She denied having residual problems 
after this surgery.  The veteran stated that she reported 
this history when she entered active service and that the 
history was documented.  However, during service, she fell 
down some stairs and injured her right knee.  The veteran 
reported that since her inservice injury, she experienced 
problems in the right knee such as pain, crepitus, and other 
symptoms which became so severe as to 4 surgeries and 
ultimately, a total right knee replacement.  The veteran also 
testified that she received treatment for her right knee 
immediately after service, about six months thereafter.  
However, she reported that the records are no longer 
available.  

The veteran underwent a VA examination in December 2002.  The 
examiner related the veteran's history to include surgery for 
torn cartilage in the right knee at age 16, a motor vehicle 
accident prior to service resulting in contusion of the 
knees, a fall down some stairs in November 1969 while in the 
military and multiple surgeries in the postservice years, 
including a total right knee replacement.  The physical and 
X-ray examinations were consistent with a total right knee 
replacement.  The examiner opined that it is more likely than 
not that the veteran's right knee disability is related to 
her military service.  The clinical rationale is as follows:  

"The patient had right knee torn 
cartilage that preexisted veteran's 
period of service, and I do believe that 
that disability was at least as likely as 
not aggravated in the service, either 
because of the loose body or because of 
residual torn cartilage."  

Analysis

In the veteran's case, two medical opinions are supportive of 
a finding that the veteran experienced increased disability 
in the right knee during her military service.  In both 
statements the physicians acknowledge the existence of 
preexisting right knee disability and an increase of such 
disability in the veteran's military service.  Importantly, 
these statements suggest that the worsening of the right knee 
constituted an aggravation of the preexisting condition.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, the Board finds that the evidence is in 
relative equipoise, therefore, the benefit of the doubt 
doctrine is for application and such doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disability is granted.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

